Title: Nicholas P. Trist to James Madison, 31 January 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Tufton
                                
                                January 31. ’27
                            
                        
                        I send, with the request that they be returned when you shall have done with them, a couple of Harmony
                            papers, containing some articles on the subject of gymnastics. The flattering reports brought up by Genl. Cocke on the
                            prospects of further assistance from the legislature, and the consequent probability that it will be in the power of the
                            Bd. to do something on the subject, has revived my anxiety to see it taken into serious consideration. I am myself fresh
                            from the literary institutions of the country, & have just had experience of what they are deficient in; and so
                            high is my sense of the importance of this branch, of the advantages of attention to it & of the evils of its
                            neglect, that if I had to choose between a teacher of gymnastics and an additional professor or two, I should not hesitate
                            a moment in prefering the former. I speak also from experience when I say that no mistake could be greater than to suppose
                                military exercises a substitute for the former. To these I was subject a twelvemonth,
                            without deriving any sensible benefit from them: indeed, they consist of but standing, walking,
                            together with a few motions of the arms; and all this in very constrained & confined situations. Whereas the
                            systematic culture of every muscle of the body is attended by benefits almost immediately
                            sensible & universally attested. The effects, almost incredible, of the public gymnasium lately established in
                            Boston were announced in the "medical intelligencer", almost coevally with its opening. As a confirmation of my opinion
                            concerning the total inaequacy of military exercises, the late report of the Bd. of examiners at Westpoint recommends the
                            establishment of a gymnasium there as an indispensable appendage to the institution.
                        We received today flattering accounts from Washington. The prospect of success in incorporating the lotteries
                            is very good—Mr Hayne of So. Ca. was to move on the subject in the Senate, last monday.
                        Mr Johnson has just written, calling in a great hurry for a copy of the enactment, or more properly project, concerning the University Court. This, you will recollect, formed part of the
                            proceedings in October last, of which both he & Mr Cabell were furnished with a copy which they took with. From Mr
                            J’s letter, I am inclined to believe that he has forgotten that this paper is contained in the Oct proceedings, &
                            that he has now in his desk the very thing he so is anxiously looking for from Charlottesville. Ever yours
                        
                            
                                N. P. Trist
                            
                        
                    It seems that Mr Giles has not emerged from the Wigwam for nothing! Considering our federal politics of far more pressing
                            importance, at this moment, than those of the state, such services as he aspires to render would more than compensate in
                            my mind for <any> effect his exertions may have had against the Convention bill.